DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 10561064. Although the claims at issue are not identical, they are not patentably distinct from each other because they do not introduce any new inventive structure or function.

Claim Objections
Claim 18 is objected to because of the following informalities:  “a generally horizontal first position to a generally vertical second position” should read: “the generally horizontal first position to the generally vertical second position” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 introduces “a longitudinal pivot axis” and then refers to “the longitudinal pivot axis”.  This renders the claim unclear as claim 1 also introduces a longitudinal pivot axis.  The axes must clearly be defined different from one another.  Further dependent claims must be reviewed for consistency between the two different axes. 
Claim 13 refers to “the locked position”, and “the unlocked position” both of which lack antecedent basis.  
Claim 14 refers to “the second transverse axis” which lacks antecedent basis.  
Claim 16 refers to “the second transverse axis” and “the locking assembly” both of which lack antecedent basis.  
Claim 19 refers to “the locked position” which lacks antecedent basis.  
Line 2 recites: “an end”.  It is unclear what the end is in reference to.  It appears as though the claims should read: “an end of the lock plate”.
Line 3 presents: “a hydraulic cylinder”.  It is unclear if this is a new hydraulic cylinder or if the claim should read “the hydraulic piston and cylinder assembly”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samejima (US 2006/0288682).
Regarding claim 1, Samejima discloses a mower (10) for attachment with a tractor device, the mower comprising: a main frame (12/15) carrying at least one rotatable mower cutting blade(13), wherein the main frame is moveable between a generally horizontal first position (figure 1) and a generally vertical second position (figure 6); a first hitch arm (22) pivotably connected to the main frame  (P1) and the first hitch arm adapted to connect with the tractor device (Figure 6 shows opposite end of arm 22 connected to tractor); rotation assembly (40) that moves the main frame from the generally horizontal first position to the generally vertical second position; a belt (Figure 3); and a tensioner assembly coupled to the main frame, wherein the tensioner assembly applies tension to the belt in operable communication with the at least one rotatable mower cutting blade, wherein a portion of the tensioner assembly is moveable between a tensioned first position and a relaxed second position (Figure 3 clearly shows a typical tensioner assembly with an idler pully.  The tensioner is moveable as is known in the art via the spring into a tensioned position and may be relaxed by disconnecting the spring);
a longitudinal pivot axis associated with the tensioner assembly, wherein a portion of the tensioner assembly pivots about the longitudinal pivot axis (The idler wheel rotates about what is considered a longitudinal pivot axis).
Samejima discloses a manual spring assisted actuation device for rotating the mower deck and discloses that it may be replaced with any other known device (¶0049).  
Examiner takes official notice take it is old and well known to interchange known actuation devices with one another, especially between manual and powered devices, therefore it would have been obvious and well within the skill of the art to replace the manually assisted rotation device of Samejima with a hydraulic actuation device for the purpose of a more automated rotation of the deck by the operator.  

Regarding claims 3-5, Samejima discloses wherein the tensioner assembly includes: a tension wheel positioned between two flanges (16, see figure 3) coupled to the main frame, wherein the tension wheel receives a belt therearound; a support flange that couples the tension wheel to the main frame, a pivot connection of the support flange to the main frame defining a longitudinal pivot axis, wherein the tension wheel is rotatable about the longitudinal pivot axis (The idler wheel rotates on the first defined longitudinal axis and is supported by a flange that on one end connects to a spring and at the other end pivots on a second longitudinal axis).

Regarding claim 11, Samejima discloses a mower (10) for attachment with a tractor device, the mower comprising: a main frame (12/15) carrying at least one rotatable mower cutting blade(13), wherein the main frame is moveable between a generally horizontal first position (figure 1) and a generally vertical second position (figure 6); a first hitch arm (22) pivotably connected to the main frame  (P1) and the first hitch arm adapted to connect with the tractor device (Figure 6 shows opposite end of arm 22 connected to tractor); rotation assembly (40) that moves the main frame from the generally horizontal first position to the generally vertical second position; a lock assembly (The mower has multiple lock assemblies: Figure 7B pin 44, ¶0035, Lock pin 51 of figure 3, Figure 5 shows lock assembly ); a rocker arm (40) assembly pivotably coupled to the main frame (via brackets 19) along a first transverse axis, wherein the rocker arm assembly pivots about the first transverse axis and contacts the main frame to move the main frame from the generally horizontal first position to the generally vertical second position (¶s 0031-0035) in response to movement of the rotation assembly (40); and a tensioner assembly coupled to the main frame, wherein the tensioner assembly applies tension to a belt in operable communication with the at least one rotatable mower cutting blade, wherein a portion of the tensioner assembly is moveable between a tensioned first position and a relaxed second position (Figure 3 clearly shows a typical tensioner assembly with an idler pully.  The tensioner is moveable as is known in the art via the spring into a tensioned position and may be relaxed by disconnecting the spring).
Samejima discloses a manual spring assisted actuation device for rotating the mower deck and discloses that it may be replaced with any other known device (¶0049).  
Examiner takes official notice take it is old and well known to interchange known actuation devices with one another, especially between manual and powered devices, therefore it would have been obvious and well within the skill of the art to replace the manually assisted rotation device of Samejima with a hydraulic actuation device for the purpose of a more automated rotation of the deck by the operator.  


Regarding claim 13, Samejima further discloses wherein the locked position of the lock assembly is associated with the tensioned first position of the tensioner assembly and the unlocked position of the lock assembly is associated with the relaxed second position of the tensioner assembly (The belt of Samejima would be tensioned in operation when the lock assembly is in the locked state.  Therefore, they are considered associated in common operational function.  When unlocked for example for maintenance purposes the operator is capable of releasing tension for the purpose of further maintenance such as belt adjustment or replacement.  In this instance the two conditions would be associated in common maintenance functions.  It is noted that the phrase “associated with” is extremely broad and carries no functional or structural limitations with it).

Regarding claims 14 and 15, the combination discloses a piston end on the hydraulic piston and cylinder assembly, wherein the piston end is pivotably coupled to the rocker arm assembly along the second transverse axis wherein the cylinder end is coupled to the first hitch arm (The combination is considered to replace the air piston with a hydraulic piston which would be arranged as claimed as shown in figure 7A).

Regarding claim 16, Samejima further discloses a lock plate on the locking assembly (Figure 5 shows a lock plate 17), wherein the lock plate pivots about a second transverse axis (P1) to transition the lock assembly from the locked position to the unlocked position (Plate 17 would need to rotate down when pin 31 is pulled to transition to the unlocked position).

Regarding claim 17, Samejima further discloses at least one removable pin (51) selectively connectable to a second flange and a third flange, wherein when the at least one removable pin is selectively connected with the second flange the main frame is retained in the generally horizontal first position (Figure 4 shows pin 51 in pressed connection with a curved flange member protruding off the top of arm 22.  Figure 4 shows the main frame restrained in the horizonal position) and when the at least one removable pin is selectively connected with the third flange the main frame is retained in the generally vertical second position (Figures 6 and 9 shows the pin connected with a different flanged portion of arm 22).

Allowable Subject Matter
Claims 2, 6-10 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allison (4246547).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671